IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41599
                        Conference Calendar



JOSEPH GAGLIANO,

                                            Petitioner-Appellant,

versus

N.L. CONNER, Warden; DAVID GRANT, Dr.;
FEDERAL BUREAU OF PRISONS,

                                            Respondents-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:98-CV-209
                         - - - - - - - - - -

                          August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Joseph Gagliano appeals the district court’s denial of his

28 U.S.C. § 2241 petition.   Gagliano argues that he has a

procedural due process right and protected liberty interest to

participate in a drug abuse treatment program under 18 U.S.C.

§ 3621.   Successful completion in the program could entitle

Gagliano to a one-year sentence reduction.      See § 3621(e)(2)(B).

Gagliano also argues that the district court erred by failing to

conduct an evidentiary hearing.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41599
                                 -2-



     Gagliano does not have a protected liberty interest under

§ 3621.   See Rublee v. Fleming, 160 F.3d 213, 217 (5th Cir.

1998).    Accordingly, Gagliano’s appeal is DISMISSED as frivolous.

Because Gagliano’s petition was resolved on a purely legal

question, the district court did not commit error when it did not

conduct an evidentiary hearing.    See United States v. Tubwell, 37

F.3d 175, 179 (5th Cir. 1994).

     DISMISSED as frivolous.